DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 3, and 11-12, drawn to a method of producing user-customized goggles.
Group II, claims 4-5, drawn to a system for producing goggles comprising a processor and production device.
Group III, claims 6-8, drawn to goggles.
Group IV, claims 9-10, drawn to a user contacting structure.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature.  The limitations recited in Claims 6-8 capturing features of the base Claim 1 are directed to product-by-process language that does not structurally distinguish the claimed apparatus (i.e. goggles).  The claimed goggles are not structurally limited by the recited steps of producing user-customized goggles and therefore there is no technical feature shared in the method of making and the product made, in this instance.
Groups I and IV lack unity of invention because the groups do not share the same or corresponding technical feature.  The limitations recited in Claims 9-10 capturing features of the base Claim 1 are directed to product-by-process language that does not structurally distinguish the claimed apparatus (i.e. user-contacting structure).  The claimed user-contacting structure is not structurally limited by the recited steps of producing user-customized goggles and therefore there is no technical feature shared in the method of making and the product made, in this instance.
Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature.  The limitations recited in Claims 6-8 capturing features of the base Claim 1 are directed to product-by-process language that does not structurally distinguish the claimed apparatus (i.e. goggles).  Further the apparatus/system relied upon for providing goggle data and producing goggles do not structurally define the goggles made according to Claim 6.  The claimed goggles are capable of being made by a materially different system operating with material differences, and therefore there is no technical feature shared in the method of making and the product made, in this instance.
Groups II and IV lack unity of invention because the groups do not share the same or corresponding technical feature.  The limitations recited in Claims 9-10 capturing features of the base Claim 1 are directed to product-by-process language that does not structurally distinguish the claimed apparatus (i.e. user-contacting structure).  Further the apparatus/system relied upon for providing user-contacting structure data and producing the user-contacting structure do not structurally define the user-contacting structure made according to Claim 9.  The claimed user-contacting structure is capable of being made by a materially different system operating with material differences, and therefore there is no technical feature shared in the method of making and the product made, in this instance.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of receiving and analyzing 3D-data defining the contour of the face of the user and providing structure-data based on said input of 3D-data and said contact areas, where the structure-data is used for designing producing at least the user contacting part of said goggles, which is adapted to contact the face of the user, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2015/0055085 to Fonte, US 2015/0157822 to Karpas, and EP 1857150 to Speedo.  As can be seen in Fonte, it is known to digitize a user facial contours for the purposes of customizing eyewear.  Further, Speedo evidences the obviousness of customizing broader user-contacting surfaces such as those found in goggles.  The shared common technical feature is known and therefore does not provide for unity of invention.
Groups III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a user contacting part reproducing the contour and dimension of the face of the user at the contacting surface, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2015/0055085 to Fonte, US 2015/0157822 to Karpas, and EP 1857150 to Speedo.  As can be seen in Fonte, it is known to digitize a user facial contours for the purposes of customizing eyewear.  Further, Speedo evidences the obviousness of customizing broader user-contacting surfaces such as those found in goggles.  The shared common technical feature is known and therefore does not provide for unity of invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHARRIEF I BROOME/Examiner, Art Unit 2872                                                                                                                                                                                                        /CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872